Title: From Thomas Jefferson to Lanchon Frères & Cie., 9 July 1787
From: Jefferson, Thomas
To: Lanchon Frères & Cie.



Gentlemen
Paris July 9. 1787.

Your favor of the 4th. instant came to hand yesterday together with the letter which it covered. Accept my thanks for your kind attention on this occasion and friendly offers in future. I learn with much regret that Mr. Harrison was in Lorient while I was there without my knowing it; and the more so as he would probably have furnished me occasion of procuring the honor of your acquaintance. My visit to Lorient having been meerly with a view to become acquainted with the circumstances of our commerce there, I should have embraced with pleasure every occasion of making acquaintance with those who could have given me informations thereon. As occasions may still arise of my revisiting that place I shall certainly do myself the pleasure of seeing you in that case. I have the honor to be with great regard Gentlemen your most obedient & most humble servant,

Th: Jefferson

